Per Curiam,
The main facts are undisputed, for although there was a serious conflict of testimony it was all upon the single point whether Tacie Mather, the appellant, executed the notes in suit as a joint purchaser, or as security for her husband and son. It raised a single issue of fact, which depended on the veracity of the witnesses whose credibility was of course for the jury. The plaintiff claimed on promissory notes in which appellant was a joint maker, and which it was admitted were executed in furtherance of a written agreement in which appellant was named as a joint purchaser. The judge charged explicitly and positively that notwithstanding the apparent contract according to the writings yet if the jury should be of opinion that they were a mere device to avoid the prohibition of the law against a married woman becoming surety as the defendants testified, then they should find for defendants. With a prima facie case on admitted signatures of the appellant to the writings which could only be defeated by evidence convincing to the jury that the writings were an evasion and fraud on the law, the judge could not have gone any further than he did.
Judgment affirmed.